Citation Nr: 1733039	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1945 to May 1946 and the U.S. Air Force from February 1952 to August 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Oakland, California, Regional Office (RO). In April 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The issues of service connection for a fainting disorder, a blood sugar disorder/hypoglycemia, diabetes, and an acquired psychiatric disorder have been raised by the record in October 2011, December 2012, and September 2014 correspondence and private treatment records submitted by the Veteran. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Tinnitus was caused by in-service noise exposure.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. The Veteran's records indicate that he served aboard the U.S.S. PCE(R)-857 and worked as a fireman, second class. The Veteran has reported that this MOS required him to spend extensive time in the engine room. His naval service duties are, therefore, consistent with acoustic trauma. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

In June 2012, the Veteran was afforded a VA audiological examination. He had complaints of constant bilateral tinnitus that he stated began "years ago." The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom of his diagnosed bilateral hearing loss. The examiner indicated that the Veteran had no significant noise exposure and that he did not report any specific in-service acoustic trauma. The Veteran has repeatedly stated that he had noise exposure due to his work in the engine room while serving in the Navy; therefore, this opinion is inadequate and of low probative value.

In September 2012, the Veteran wrote that no post-service acoustic trauma. He noted working as a radio station disc jockey for a few years and then spent the remainder of his career working in sales. 

At his April 2017 Board hearing, the Veteran reiterated that he spent a significant amount of time in the engine room while serving in the Navy. He stated that tinnitus began "shortly after" service separation.

The evidence is in conflict as to whether the Veteran's tinnitus was caused by his in-service noise exposure. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's tinnitus, service connection is warranted and the claim is granted.


ORDER

Service connection for tinnitus is granted.






REMAND

The record indicates that the Veteran is in receipt of Social Security benefits. The evidence considered by the Social Security Administration (SSA) in granting the Veteran's claim is not of record. Therefore, remand is necessary.

Remand is also necessary to obtain a new VA medical opinion. The June 2012 VA medical opinion indicates that the Veteran did not report any in-service acoustic trauma. The Veteran has repeatedly reported, however, that his MOS as a fireman in the Navy during World War II meant that he spent extensive time in his ship's engine room where he had significant noise exposure. Therefore, the June 2012 medical opinion is inadequate and remand is necessary to obtain a new medical opinion.

Lastly, remand is necessary to ensure that the Veteran's complete file has been uploaded into VBMS.

The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Contact the SSA and request that it provide documentation of the Veteran's award of benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  An August 2012 Deferred Rating indicates that there is another Veteran with the same name as this Veteran and that both are listed as having the same service number. Service dates in VBMS for the other Veteran are nearly identical to this Veteran's service dates. All documents associated with the claims file number listed in the August 2012 Deferred Rating should be reviewed and any documents that were misfiled should be associated with this Veteran's claims file. A memorandum documenting all actions taken with respect to this matter should be associated with this Veteran's file.

3.  AFTER THE ABOVE-REQUESTED DOCUMENTS-OR A MEMORANDUM DOCUMENTING THEIR UNAVAILABILITY-HAS BEEN ASSOCIATED WITH THE VETERAN'S FILE, return the file to the VA examiner who conducted the June 2012 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's bilateral hearing loss was caused by his documented in-service acoustic trauma.

b.  whether the Veteran's bilateral hearing loss was caused by his service connected tinnitus.

c.  whether the Veteran's bilateral hearing loss was aggravated by his service connected tinnitus.

The examiner's attention is drawn to the following:

*February 1952 report of medical history and physical examination for service entrance for the Veteran's second period of service where he did not report any ear trouble and where he had 15/15 on a whisper test. VBMS Entry 9/3/2014, p. 8-11.

*July 1952 physical examination for service separation indicating that the Veteran's ears were normal and that he had a 15/15 on a whisper test. VBMS Entry 9/3/2014, p. 13-14.

*November 2009 private audiogram. VBMS Entry 4/8/2010, p. 3-4.

*June 2012 VA audiological examination report indicating that the Veteran had bilateral sensorineural hearing loss.

*September 2012 correspondence where the Veteran reported in-service noise exposure from ship engines and generators while serving in the engine room of his ship and where he reported no post-service acoustic trauma.

*October 2012 statement from the Veteran's private hearing aid dispenser stating that the Veteran "was in the military and may have been exposed to extreme noise situations or environmental conditions which more . . . likely than not" caused his bilateral hearing loss.

*April 2017 Board hearing testimony where the Veteran testified that he served in the engine room aboard a ship while he was in the Navy and experienced acoustic trauma at that time and that he began to notice hearing difficulties "shortly after" service separation.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


